Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered on or about October 2, 1992, which, insofar as appealed from, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff seeks damages for personal injuries allegedly sustained when he ran onto defendants’ property to retrieve a ball and tripped and fell over a rock imbedded in the lawn. On
*92these facts the court properly granted support of the defendants’ motion for summary judgment. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.